DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 10-11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 2017/0339680 A1) in view of WU et al. (US 2019/0281656 A1). 
Regarding claims 1-2, 10-11, and 16-17, Jia et al. teach a method/ A system comprising: at least one antenna; a processing device configured to/A device comprising: one or more processors configured to: identifying a plurality of stations included in a first network (see par. 0036: the AP 110 may schedule and/or manage both downlink (DL) and uplink (UL) communications in the WLAN 120 (referred to hereinafter as "scheduled access"). For example, the IEEE 802.1 1lax specification defines a "target wake time" (TWT) parameter that may allow for the at least one station (see pars. 0038- 0039: the AP may broadcast beacon frames at regularly scheduled intervals (such as in accordance with a target beacon transmission time (TBTT)) known to each of the stations STA1- STA4. In example embodiments, the beacon frame may include scheduling information indicating access times for the stations STA1-STA4; the first TWT service period may be subdivided into a DL transmit opportunity (TXOP) and a UL TXOP. During the DL TXOP, from times t.sub.1 to t.sub.2, the AP may transmit DL data to one or more of the stations STA1 and STA2); and receiving a data transmission from the at least one station, the data transmission being generated by the station based on transmission parameters included in the query frame (see par. 0039: each the stations STA3 and STA4 may transmit UL data to the AP. In example embodiments, the stations STA3 and STA4 may transmit the UL data to the AP, concurrently, using well-known MU signaling techniques. Upon completion of the second TWT service period, at time t.sub.5, the stations STA3 and STA4 may return to the power saving state. Jia et al. also teaches wherein the plurality of service periods comprises a plurality of first service periods and a plurality of second service periods, and wherein the designated service period is included in the plurality of first service periods (see pars. 0038-0039: the TWT schedule may indicate a first TWT service period (TWT1 SP) for stations STA1 and STA2, and a second TWT service period (TWT2 SP) for stations STA3 and STA4; the first TWT service period may be subdivided into a DL transmit opportunity (TXOP) and a UL TXOP. During the DL TXOP, from times t.sub.1 to t.sub.2, the AP may transmit DL data to one or more of the stations STA] and STA2). Jia et al. do not mention the query frame being configured to trigger data transmission by the at least one station during the designated service period and the data transmission being broadcast by the at least one station to the plurality of stations. Wu et al. teach the query frame 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of WU et al. to the method/system of Jia et al. in order to reduce overheads of an acknowledgement frame of a data packet including only dozens of bytes.

Regarding claim 3, Jia et al. also teaches initiating a listening period during at least one of the plurality of second service periods (see par. 0065: The TWT2 service period begins at time t.sub.5. Since each of the stations STA1-STA4 is each scheduled to access the wireless medium during the TWT2 service period, stations STA3 and STA4 may wake up at time t.sub.5, while stations STA1 and STA2 may remain awake, to listen for communications from the AP).

Regarding claims 7, 14 and 19, Jia et al. also teaches, wherein the network traffic schedule is generated based on a combination of a first network traffic schedule associated with 

Regarding claims 8-9, 15, and 20, Jia et al. also teaches wherein the data transmission is a trigger-based physical layer protocol data unit (TBPPDU) (see pars. 0060-0064: During the OFDMA TXOP, from times t.sub.0 to t.sub.2, the AP may communicate with stations STA3 and STA4 using OFDMA signaling techniques. The AP may transmit (or multicast) a UL trigger frame to the stations STA3 and STA4 to enable the stations STA3 and STA4 to transmit UL data to the AP. In some aspects, the UL trigger frame may indicate the respective RU allocations for each of the stations STA3 and STA4 to be used for UL transmissions. Upon receiving the UL trigger frame, the stations STA3 and STA4 may each transmit their UL data to the AP, concurrently, via their respective RUs; During the MU-MIMO TXOP, from times t.sub.2 to .

Allowable Subject Matter
Claims 4-6, 12-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6, 12-13, and 18 are objected as indicated in the previous office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643